Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 05, 2020

The Court of Appeals hereby passes the following order:

A21A0249. CEDRIC ALLEN, SR. v. FINEQUA MAHONE.

      In this domestic relations case, the trial court issued two orders on March 30,
2020, in which it: (i) found petitioner Cedric Allen, Sr., in contempt for failing to pay
guardian ad litem fees; and (ii) denied Allen’s motions for (a) OCGA §§ 9-15-14,
13-6-11, and 19-9-3 attorney fees and expenses of litigation, (b) punitive damages
under OCGA § 51-12-5.1, and (c) compliance with OCGA § 15-6-21. Allen then filed
both a notice of appeal directed to the Supreme Court and an application for
discretionary review in the Supreme Court, which transferred both matters to this
Court. We denied Allen’s discretionary application on the merits in July 2020, see
Allen v. Mahone, No. A20D0431 (July 31, 2020), and the direct appeal has been
docketed as the instant case, No. A21A0249.
       Because we rejected Allen’s challenges to the trial court orders sought to be
appealed here in Case No. A20D0431, the current appeal is barred by the law of the
case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny issue
that was raised and resolved in an earlier appeal is the law of the case and is binding
on this Court . . . .”) (punctuation omitted); accord Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007) (a ruling on an application for discretionary appeal
acts as res judicata in later proceedings); see also Jackson v. State, 273 Ga. 320, 320
(540 SE2d 612) (2001) (a party “is not entitled to another bite at the apple by way of
a second appeal”). Consequently, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.